IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
WESTERN DIVISION

CATAR CLINIC OF HOT SPRINGS,
LLC; STOCKTON MEDICAL

GROUP, LTD.; and C.A.T.A.R., PLAINTIFFS/
LTD. COUNTER-DEFENDANTS
v. No. 4:17-cv-520-DPM

THOMAS F. ROBINSON, M.D.; TIFFANY

TERRY; ARKANSAS RECOVERY CLINIC;

ARC REHABILITATION CENTER, P.A.;

CSCB REHABILITATION MANAGEMENT

GROUP, LLC; ADDICTION RECOVERY

CARE OF LITTLE ROCK; ARC CLINIC;

and ]ILL COGBURN DEFENDANTS

ARC REHABILITATION CENTER, P.A.;

THOMAS F. ROBINSON, M.D.; CSCB

REHABILITATION MANAGEMENT

GROUP, LLC; and TIFFANY TERRY COUNTER-PLAINTIFFS

ORDER
The Court Will hold a hearing on all the pending discovery
disputes, NQ 236, 23 7, 238 8 239, at 9:00 a.m. on Friday, 19 October 2018,
in courtroom B-155. The Court regrets the short notice and any
resulting schedule disruptions, but a prompt hearing is required to
l<eep this case on tracl<. The Court also directs that, as Terry suggests,

counsel meet and confer further at their convenience before the hearing.

NQ 236. The motion to seal, NQ 240, is granted With directions. Redacted

 

exhibits-eliminating the patient information in NQ 239-3 at 41-65 and
in NQ 239-4 at 123-128 and any other patient-identifying material- due
by 18 October 2018.
So Ordered.
`/tT}'-°z~"l».&~;,/w.z,"§:‘f` /` f

D.P. Marshall ]r.
United States District judge

 

11 <:\'tfz,,¢»` x¢ g

 

 

